       2:17-cr-20037-JES-JEH # 444        Page 1 of 16                                       E-FILED
                                                                    Friday, 05 July, 2019 01:25:58 PM
                                                                        Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                Plaintiff,                      )
                                                )
       v.                                       )        Case No. 17-20037
                                                )
BRENDT A. CHRISTENSEN,                          )
                                                )
                Defendant.                      )

      UNITED STATES OF AMERICA’S RESPONSE IN OPPOSITION TO
 DEFENDANT’S PROPOSED PENALTY PHASE INSTRUCTIONS AND MOTION
 TO PRECLUDE ARGUMENT TO THE JURY ON THE CONSEQUENCE OF NON-
          UNANIMITY AT ANY POINT IN THE PENALTY PHASE

       COMES NOW the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, and Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and James B. Nelson, Department of Justice Trial

Attorney, and hereby offers its supplemental response to the defendant’s proposed

penalty phase instruction on non-unanimity (R.354, 430), and accompanying motion in

limine to preclude argument to the jury regarding the consequence of non-unanimity

during the penalty phase.

                                     BACKGROUND

       On June 24, 2019, the jury found the defendant guilty of kidnapping resulting in

Yingying Zhang’s death, and making false statements to FBI agents investigating her

kidnapping. (d/e/ 06/24/2019) The penalty phase of the trial is scheduled to begin on

July 8, 2019.
       2:17-cr-20037-JES-JEH # 444        Page 2 of 16



       Prior to the guilt phase of the trial, on May 26, 2019, the defendant filed a motion

requesting to use visual aids during voir dire. (R.353) Included on those visual aids

were references to the effect of jury deadlock during penalty deliberations, namely that

it resulted in a sentence of life imprisonment. (R.353, Ex.1) (“Unanimous / Not

Unanimous – Life wo Release”) (emphasis in original); (R.353, Ex.2) (“If even one juror

votes for life, the sentence will be lifetime imprisonment without the possibility of

release.”). The United States objected to various aspects of the proposed visual aids as

incorrect, misleading, or inappropriate, including the non-unanimity advisement.

(R.367) This Court denied the defendant’s request to advise the venire on the effect of

deliberative deadlock in the penalty phase. (d/e 6/3/19)

       On May 28, 2019, two days after filing his motion to use the disputed visual aids

during voir dire, the defendant also filed his proposed jury instructions for the guilt and

penalty phases. (R.354) Within his proposed penalty phase instructions, the defendant

again requested that this Court advise the jurors on the impact of non-unanimity in

both the instructions themselves and on the verdict form. (R.354 at 67) (“If you cannot

unanimously agree that a sentence of death should be imposed, you should answer the

question “No” and this Court will sentence Mr. Christensen to a life sentence without

the possibility of release for Count 1 of the Superseding Indictment.”) (R.354 at 84)

(containing similar language on the verdict form).

       The United States filed its own proposed penalty phase instructions on June 24,

2019, which did not include any advisement on the impact of jury deadlock. (R.399) The




                                             2
        2:17-cr-20037-JES-JEH # 444         Page 3 of 16



United States objects to any non-unanimity instruction or advisement before

deliberations even begin.

        On June 27, 2019, during a hearing on unrelated outstanding motions, the

defendant provided a “supplement” to his proposed penalty phase instructions. (R.430)

This supplement, prepared by defense counsel Matthew Rubenstein, references non-

unanimity jury instructions from district court cases over the past ten years. The United

States continues to object to the requested instruction.

                                         ANALYSIS

   I.      This Court Should Reject the Proposed Non-Unanimity Instruction.

        Despite this Court’s rejection of a similar requested instruction during voir dire,

the defendant continues to request that this Court instruct the jury on the effect of non-

unanimity in penalty phase deliberations before deliberations begin. While the

defendant’s requested instruction accurately states the outcome of jury deadlock, the

instruction is inappropriate because its practical effect is counter-productive to the very

essence and purpose of jury deliberations. The Federal Death Penalty Act (“FDPA”), the

Supreme Court, and various circuit courts have all recognized the strong interest in

having the jury reach a unanimous verdict. For the reasons cited herein, the defendant’s

requested instruction is improper.

        The FDPA provides the analytical starting point on this issue. Regarding juror

unanimity, the relevant FDPA statute provides:

        [T]he jury, or if there is no jury, the court, shall consider whether all the
        aggravating factor or factors found to exist sufficiently outweigh all the
        mitigating factor or factors found to exist to justify a sentence of death, or,

                                              3
       2:17-cr-20037-JES-JEH # 444          Page 4 of 16



       in the absence of a mitigating factor, whether the aggravating factor or
       factors alone are sufficient to justify a sentence of death. Based upon this
       consideration, the jury by unanimous vote, or if there is no jury, the court,
       shall recommend whether the defendant should be sentenced to death, to
       life imprisonment without possibility of release. . . .

18 U.S.C. § 3593(e). By its express terms, the FDPA requires unanimity for a verdict of

death or life imprisonment. See United States v. Hammer, 25 F. Supp. 2d 518, 528 (M.D.

Pa. 1998) (rejecting a requested instruction on the impact of non-unanimity in part

based on the strong unanimity language in 18 U.S.C. § 3593(e) as compared to its

predecessor death penalty statute). Though the FDPA does outline some necessary

instructions in death penalty proceedings, there is no provision in the FDPA for

advising the jury on the impact of deliberative deadlock. Cf. 18 U.S.C. § 3593(f)

(requiring the district to instruct the jury not to consider the race, color, religious beliefs,

national origin, or sex of the defendant or victim).

       As noted in prior filings, the Supreme Court considered this issue in Jones v.

United States, 527 U.S. 373, 379 (1999). In Jones, the defendant argued he was entitled to

an instruction on the consequences of jury deadlock at sentencing. The defendant asked

for, and did not receive, the following instruction:

       In the event, after due deliberation and reflection, the jury is unable to agree
       on a unanimous decision as to the sentence to be imposed, you should so
       advise me and I will impose a sentence of life imprisonment without
       possibility of release.
       ….

       In the event you are unable to agree on [a sentence of] Life Without
       Possibility of Release or Death, but are you unanimous that the sentence
       should not be less than Life Without Possibility of Release, you should
       report that vote to the Court and the Court will sentence the defendant to
       Life Without the Possibility of Release.

                                               4
          2:17-cr-20037-JES-JEH # 444            Page 5 of 16




Jones, 527 U.S. at 379. The defendant argued both that the Eight Amendment required

the trial court to instruct the jury as to the effect of non-unanimity, and that the

Supreme Court should invoke its supervisory power over the federal courts and require

that such an instruction be given. Id. at 380. The Supreme Court rejected these

arguments, noting that “the Eighth Amendment does not require that the jurors be

instructed as to the consequences of their failure to agree[,]” id. at 381, and that “[i]n

drafting the [FDPA], Congress chose not to require such an instruction.” Id. at 383

(citing 18 U.S.C. § 3593(f) to show Congress contemplated some necessary instructions

in FDPA cases, but was silent on instructions related to effect of non-unanimity).

          In affirming the trial court’s refusal to give such an instruction, the Jones court

stated:

          The truth of the matter is that the proposed instruction has no bearing on the jury's
          role in the sentencing process. Rather, it speaks to what happens in the event that
          the jury is unable to fulfill its role -- when deliberations break down and the jury is
          unable to produce a unanimous sentence recommendation. Petitioner's
          argument, although less than clear, appears to be that a death sentence is
          arbitrary within the meaning of the Eighth Amendment if the jury is not
          given any bit of information that might possibly influence an individual
          juror’s voting behavior. That contention has no merit. We have never
          suggested, for example, that the Eighth Amendment requires a jury be
          instructed as to the consequences of a breakdown in the deliberative
          process. On the contrary, we have long been of the view that “the very
          object of the jury system is to secure unanimity by a comparison of views,
          and by arguments among the jurors themselves.” Allen v. United States, 164
          U.S. 492, 501, 41 L. Ed. 528, 17 S. Ct. 154 (1896). We further have recognized
          that in a capital sentencing proceeding, the Government has “a strong
          interest in having the jury express the conscience of the community on the
          ultimate question of life or death.” Lowenfield v. Phelps, 484 U.S. 231, 238, 98
          L. Ed. 2d 568, 108 S. Ct. 546 (1988) (citation omitted). We are of the view that
          a charge to the jury of the sort proposed by petitioner might well have the effect of
          undermining this strong governmental interest.

                                                    5
       2:17-cr-20037-JES-JEH # 444            Page 6 of 16




Id. at 382 (emphasis added). As part of its analysis, the Supreme Court noted “[i]t is not

insignificant that the Courts of Appeals to have addressed this question, as far as we are

aware, are uniform in rejecting the argument that the Constitution requires an

instruction as to the consequences of a jury’s inability to agree.” Id. at 382 n.6 (citing Coe

v. Bell, 161 F.3d 320, 339-40 (6th Cir. 1998); Green v. French, 143 F.3d 865, 890 (4th Cir.

1998); United States v. Chandler, 996 F.2d 1073, 1088-89 (11th Cir. 1993); Evans v.

Thompson, 881 F.2d 117, 123-23 (4th Cir. 1989); United States v. Jones, 132 F.3d 232, 245

(5th Cir. 1998)).

       The Supreme Court also examined state supreme and appellate court decisions

on this issue.1 Jones, 527 U.S. at 383. Noting again the “strong governmental interest that

we have recognized in having the jury render a unanimous sentencing

recommendation[,]” the Jones court highlighted the following passage from the Virginia

Supreme Court’s decision in Justus v. Virginia, 220 Va. 971, 979, 266 S.E.2d 87, 92-93

(1980), as the most persuasive summary on this topic:

       The court properly refused an instruction offered by the defendant which
       would have told the jury that if it could not reach agreement as to the
       appropriate punishment, the court would dismiss it and impose a life
       sentence. While this was a correct statement of law it concerned a
       procedural matter and was not one which should have been the subject of
       an instruction. It would have been an open invitation for the jury to avoid
       its responsibility and to disagree.

       1
         Compare New Jersey v. Ramseur, 106 N.J. 123, 304-15, 524 A.2d 188, 280-86 (1987)
(requiring jury be informed of the sentencing consequences of non-unanimity), with North
Carolina v. McCarver, 341 N.C. 364, 394, 462 S.E.2d 25, 42 (1995) (declining to require non-
unanimity instruction); Brogie v. Oklahoma, 695 P.2d 538, 547 (Okla. Crim. App. 1985) (same);
Calhoun v. Maryland, 297 Md. 563, 593-95, 468 A.2d 45, 58-60 (1983) (same); Coulter v. Alabama,
438 So.2d 336, 346 (Ala. Crim. App. 1982) (same); Justus v. Virginia, 220 Va. 971, 979, 266 S.E.2d
87, 92-93 (1980) (same).

                                                 6
       2:17-cr-20037-JES-JEH # 444          Page 7 of 16




Jones, 527 U.S. at 384 (citing Justus, 220 Va. at 979). In sum, the Jones decision stands for

the proposition that the jury system is designed to secure unanimity through

deliberation, and instructing capital juries on the effect of non-unanimity is

inappropriate and counter-productive to this goal because it encourages juries to

abandon their duty to deliberate. Id. at 379-84.

       Before and after the Jones decision, circuit courts have continued to hold that

district courts were correct to reject pre-deliberation jury instructions on the impact of

non-unanimity in capital cases. See United States v. Taylor, 814 F.3d 340, 371-73 (6th Cir.

2016) (affirming district court’s rejection of defendant’s proposed non-unanimity

instruction both before deliberations and in response to jury questions during

deliberations about impact of deadlock); United States v. Lawrence, 735 F.3d 385, 428-30

(6th Cir. 2013) (affirming rejection of “solitary juror” instruction in capital case, and

“flatly rejecting” argument that failure to give non-unanimity instruction misled the

jury); United States v. Whitten, 610 F.3d 168, 203 (2d Cir. 2010) (“A capital defendant is

not entitled to a jury instruction on the effect of a deadlock.”); see also United States v.

Jones, 132 F.3d 232, 245 (5th Cir. 1998); Green v. French, 143 F.3d 865, 890 (4th Cir. 1998);

United States v. Chandler, 996 F.2d 1073, 1088-89 (11th Cir. 1993) (“Asking the jury to

return a unanimous verdict forces jurors to examine their views on the case and engage

in discussions and deliberations as they attempt to resolve their differences.”).




                                               7
       2:17-cr-20037-JES-JEH # 444           Page 8 of 16



       Various district courts have also issued written decisions rejecting similar

proposed non-unanimity instructions for the reasons cited in Jones.2 E.g., United States v.

Caro, 483 F. Supp. 2d 513, 520-21 (W.D. Va. 2007) (“In short, in light of the Court’s

decision in Jones, I refused to explicitly instruct the jury regarding the consequences of

their failure to agree.”), aff’d, 597 F.3d 608 (4th Cir. 2010); Hammer, 25 F. Supp. 2d at 528-

30 (refusing to instruct jury on consequences of non-unanimity in pre-Jones case, citing

the language of the FDPA and decisions from the Fourth, Fifth and Eleventh Circuits as


       2
          The United States also found several unpublished district court decisions where courts
refused to instruct the jury on the consequences of non-unanimity. E.g., United States v. Cramer,
Case No. 1:16-CR-00026-MAC-ZJH-1 (E.D. Tex. June 11, 2018) (R.665); United States v. Fackrell,
Case No. 1:16-CR-00026-MAC-ZJH-2 (E.D. Tex. June 11, 2018) (R.667); United States v. Torrez,
Case No. 1:11-CR-00115-LO (E.D. Va. Apr. 24, 2014) (R.390, 450 at 2564-74) (“Likewise, at the
end of your deliberations, as I will explain to you in more detail, in order to impose a sentence
of death or life imprisonment, all 12 jurors must unanimously agree that a sentence of death or a
sentence of life imprisonment is the appropriate sentence.”); United States v. Snarr, Case No.
1:09-CR-00015-MAC-KFG-1 (E.D. Tex. May 21, 2010) (R.364, 349-1); United States v. Garcia, Case
No. 1:09-CR-00015-MAC-KFG-2 (E.D. Tex. May 21, 2010) (R.363, 350-1); United States v. Ebron,
Case No. 1:08-CR-00036-MAC-ESH (E.D. Tex. May 18, 2009) (R.184, 185); United States v. Troya,
Case No. 9:06-CR-80171-BB-3 (S.D. Fla. Apr. 1, 2009) (R.851 at 6, 23-24; 859) (“Any decision to
impose a sentence of death, sentence of life imprisonment without the possibility of release, or
some lesser sentence must be unanimous.”); United States v. Sanchez, Case No. 9:06-CR-80171-
BB-2 (S.D. Fla. Mar. 31, 2009) (R.851 at 6, 23-24; 860) (same); United States v. Taylor, Case No.
1:04-CR-00160-CLC-CHS (E.D. Tenn. Oct. 21, 2008) (R.760, 907-3) (verdict form shows only
unanimity options, and only unanimous options were given over defense request for the
following language: “After all reasonable efforts, we are unable to come to a unanimous
decision on a sentence. We understand that, in the absence of a unanimous decision from the
jury, the Court will sentence Rejon Taylor to Life imprisonment without the possibility of
release.”); United States v. Caro, Case No. 1:06-CR-00001-JPJ (W.D. Va. Feb. 13, 2007) (R.640)
(“Any verdict must represent the considered judgment of each juror. In order to return a
verdict, it is necessary that each juror agree to it. In other words, your verdict must be
unanimous.”); United States v. Wilson, Case No. 1:04-CR-01016-NGG (E.D.N.Y. Jan. 30, 2007)
(R.304 at 20-21, 360); United States v. Lawrence, Case No. 2:05-CR-00011-MHW-CMV (S.D. Ohio
Mar. 10, 2006) (R.213 at 19, 46) (“Your sentencing verdict must be unanimous. In order to
impose a sentence of life in prison without the possibility of release, all of you must agree. In
order to impose a sentence of death, all of you must agree. Either way, your sentencing verdict
must be unanimous.”); United States v. Davis, Case No. 2:94-CR-00381 (E.D. La. Aug. 8, 2005)
(R.1509, 1513); United States v. Agofsky, Case No. 1:03-CR-00173-TH-WCR (E.D. Tex. July 15,
2004) (R.163).

                                               8
       2:17-cr-20037-JES-JEH # 444            Page 9 of 16



support); see also United States v. Cramer, Case No. 1:16-CR-26, 2018 WL 7821097, at *1-2

(E.D. Tex. Apr. 6, 2018) (noting that a non-unanimous verdict instruction “would

undermine the governmental interest in unanimous verdicts reached by a jury of the

defendants’ peers. Accordingly, Defendants’ attorneys may not discuss with the jury

the consequence of their failure to arrive at a unanimous verdict during the punishment

phase of this trial.”); United States v. Wilson, Case No. 04-CR-1016 (NGG), 2013 WL

3187036, at *4 (E.D.N.Y. June 20, 2013) (“The very object of the jury system is to secure

unanimity by a comparison of views, and by arguments among the jurors themselves.

This system renders the jury’s verdict ‘the conscience of the community on the ultimate

question of death,’ which the Supreme Court has described as a ‘strong’ Government

interest[.]”) (internal citations omitted).

       Against the weight of the FDPA’s plain language, binding Supreme Court

precedent, and these circuit and district court decisions, the defendant offers snippets of

jury instructions from a handful of district courts that have refused to follow the

Supreme Court’s Jones decision. (R.430) The defendant’s snippets are divorced from

their context or any analysis by those courts.3 The only legal argument the defendant

offers to support his proposed non-unanimity instruction comes from his motion to use

visual aids during voir dire, where he also sought to have the Court instruct the venire

on the consequences of non-unanimity in penalty phase sentencing. (R.353) In that



       3
         Since these snippets are apparently unpublished and unavailable on WestLaw or
another electronic database, the only way to review the context of the decisions or the district
courts’ analyses (to the extent there was any) on the issues is to review the docket sheets on
CM/ECF or PACER for each case.

                                                 9
       2:17-cr-20037-JES-JEH # 444             Page 10 of 16



motion, which this Court rejected, the defendant offered three reasons for instructing

the jury on the consequence of deadlock: (1) jurors may assume that a failure to agree

on a sentence would require retrial; (2) unanimity instructions are in “arguable tension”

with the requirement that jurors not be required to render unanimous verdicts on

mitigating factors; and (3) failing to provide accurate instructions on the effect of non-

unanimity allegedly requires a “series of additional instructions to ensure that the jury

is not prejudicially misled.” (R.353 at 19-21). None of these arguments have merit.

       Regarding the defendant’s first argument, “Jones holds squarely that the

Constitution does not require the jury to be instructed on the consequences of failure to

reach unanimity in a capital case.”4 United States v. Taylor, 814 F.3d 340, 372 (6th Cir.

2016) (citing Jones, 527 U.S. at 383). Multiple instructions will advise the jury of their

tasks in the penalty phase, and they are presumed to follow those instructions. See Jones,

527 U.S. at 394. Moreover, even if there were any legitimacy to the idea that jurors may

believe penalty phase deadlock could result in a retrial of the guilt phase, the solution is

not to instruct on the consequences of non-unanimity before deliberations begin. See

Taylor, 814 F.3d at 371-73.


       4
         Jones and various circuit courts considered and rejected the virtually identical
erroneous argument that a non-unanimity instruction was “necessary” to correct any
impression that a non-unanimous sentencing recommendation would result in a “judge-
imposed sentence less severe than life imprisonment[.]” Jones, 527 U.S. at 384-95; United States v.
Lawrence, 735 F.3d 385, 430 (6th Cir. 2013) (“Lawrence insists that the instructions actually given
might have led jurors to believe that a life sentence was possible only if all jurors rejected the
death sentence. We flatly reject this argument.”); United States v. Whitten, 610 F.3d 168, 203 (2d
Cir. 2010) (noting that “[a] capital defendant is not entitled to a jury instruction on the effect of a
deadlock[,]” and summarily dismissing argument that failing to instruct jury on consequences
of non-unanimity allowed jury to believe that a non-unanimous verdict would allow the court
to impose some other lesser sentence).

                                                  10
       2:17-cr-20037-JES-JEH # 444         Page 11 of 16



       The Sixth Circuit considered the situation presented by the defendant’s

argument in Taylor, 814 F.3d at 371-73. In Taylor, the district court declined the

defendant’s request to instruct the jury prior to deliberations that non-unanimity would

result in a sentence of life imprisonment. Id. at 371. Instead, the district court instructed

the jury that Taylor would be sentenced to either death or life in prison without the

possibility of release if the jury unanimously voted for either sentence. Id. After

deliberations began, the jury sent a note asking: “if the jury cannot reach a unanimous

decision, what then?” Id. After convening with the parties and rejecting a renewed

request for a non-unanimity instruction, the district court essentially asked the jury to

“try its best to work out its differences.” Id. The jury later sent a second note asking

“whether the case would result in a mistrial and whether the guilty verdict would be

‘null and void’ if the jury could not reach a unanimous decision.” Id. at 372. At that

point, the district court advised that a non-unanimous decision would be reported to

the court, the jury would be discharged, and there would be no effect on the guilty

verdict. Id. The defendant again requested, and the district court again rejected, that this

Court advise the jury that a non-unanimous decision would result in a sentence of life

imprisonment. Id. The jury returned its verdict shortly thereafter. Id.

       Despite the jury specifically asking about the impact on the verdict in the event

of penalty phase deadlock, the Taylor court held that the district court accurately

instructed the jury, and “acted within its discretion when it did not tell the jury about

the sentence that Taylor would receive in the event that the jury deadlocked.” Id. The

defendant’s first argument has no merit.

                                              11
      2:17-cr-20037-JES-JEH # 444         Page 12 of 16



       The defendant’s second argument, that a unanimity demand is in “arguable

tension” with the requirement that jurors not be required to render unanimous

decisions on mitigating factors, finds no support in any case law. The defendant is

essentially arguing that failing to provide a non-unanimity instruction may

unconstitutionally force a juror to compromise their findings on specific non-

unanimous mitigating factors to achieve unanimity. At least one circuit court has

considered and rejected a substantially similar argument. See Lawrence, 735 F.3d at 429

(rejecting argument that failure to give “solitary juror” instruction violated defendant’s

constitutional rights by preventing jurors from “giving due consideration to factors that

may call for a less severe penalty or lead a juror to believe that his or her vote could not

affect the ultimate result.”). By its terms, the FDPA demands this “tension” in weighing

aggravating and mitigating factors before achieving unanimity. Compare 18 U.S.C.

§ 3593(d) (outlining how any single juror may find a mitigating factor exists and

consider it established, regardless of whether other jurors agree); with 18 U.S.C. § 3593(f)

(outlining weighing of aggravating and mitigating factors, and noting that “the jury by

unanimous vote . . . shall recommend whether the defendant should be sentenced to

death, to life imprisonment without possibility of release or some lesser sentence.”).

       Finally, the defendant’s third argument, that this Court will have to give “a series

of additional instructions” if it does not instruct the jury on the consequences of

deadlock, is misplaced. The defendant’s purported “additional instructions” involve

advising the jury not to compromise their mitigation findings to achieve unanimity, and

assurances that any non-unanimity will not result in a lesser sentence or an impact on

                                             12
      2:17-cr-20037-JES-JEH # 444         Page 13 of 16



the underlying conviction. In other words, the purported “additional instructions”

essentially rehash the defendant’s first two erroneous arguments. See Jones, 527 U.S. at

384-95 (rejecting argument that non-unanimity instruction was necessary to advise jury

that a non-unanimous verdict could result in a sentence of less than life imprisonment);

Taylor, 814 F.3d at 371-73; Lawrence, 735 F.3d at 430; Whitten, 610 F.3d at 203. The penalty

phase instructions will fully apprise the jury of its ability to make non-unanimous

mitigation findings, the right of each juror to consider and weigh mitigation found by

that juror regardless of the findings of other jurors, and that the defendant will be

sentenced to either death or life imprisonment without release.

       As the Supreme Court has repeatedly noted, “[t]he very object of the jury system

is to secure unanimity by a comparison of views, and by arguments among the jurors

themselves.” Allen v. United States, 164 U.S. 492, 501 (1896). The defendant’s proposed

instruction frustrates the strong governmental interest in unanimity by encouraging the

jury “to avoid its responsibility and to disagree.” Jones, 527 U.S. at 384. The defendant’s

requested instruction, which he offers with only unpublished district court decisions as

support, is contrary to the plain language of the FDPA, binding Supreme Court

precedent, various circuit and district court decisions, and common sense. For these

reasons, this Court should not instruct the jury on the consequences of deliberative

deadlock.




                                             13
         2:17-cr-20037-JES-JEH # 444        Page 14 of 16



   II.      This Court Should Preclude the Defendant from Referencing the
            Consequences of Non-Unanimity at Any Point in the Penalty Phase

         Given the defendant’s proposed instruction is improper, it necessarily follows

that defense counsel should not be permitted to reference the consequences of non-

unanimity at any point in the penalty phase, but particularly during opening statement

and closing argument. See United States v. Cramer, Case No. 1:16-CR-26, 2018 WL

7821097, at *1-2 (E.D. Tex. Apr. 6, 2018) (noting that a non-unanimous verdict

instruction “would undermine the government interest in unanimous verdicts reached

by a jury of the defendants’ peers. Accordingly, Defendants’ attorneys may not discuss

with the jury the consequence of their failure to arrive at a unanimous verdict during

the punishment phase of this trial.”).

         Such argument would have “no bearing on the jury’s role in the sentencing

process[,]” and indeed, would address only “what happens in the event that the jury is

unable to fulfill its role[.]” Jones, 427 U.S. at 382. This Court has, at present, an order in

place that “the parties may not argue to the jury the consequences of a jury deadlock on

the issue of sentencing” until a further ruling on the jury instructions. (R.433) The

United States respectfully requests that this Court maintain this position by rejecting the

defendant’s proposed non-unanimity instruction, and precluding the parties from

arguing to the jury, at any point in the penalty phase, the legal consequences of the

jury’s failure to reach a unanimous verdict.

         WHEREFORE, the United States respectfully requests that this Court decline the

defendant’s proposed instruction on the consequences of non-unanimity in penalty


                                               14
      2:17-cr-20037-JES-JEH # 444         Page 15 of 16



phase deliberations. (R.354, 430) The United States further respectfully requests that this

Court preclude the parties from mentioning the consequences of a non-unanimous

verdict at any point in the penalty phase.


Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                               /s/ James B. Nelson
Eugene L. Miller                                  James B. Nelson
Assistant United States Attorney                  Trial Attorney
201 S. Vine St., Suite 226                        Capital Case Section
Urbana, IL 61802                                  United States Department of Justice
Phone: 217/373-5875                               1331 F. Street NW, Room 625
Fax: 217/373-5891                                 Washington, DC 20004
eugene.miller@usdoj.gov                           Phone: 202/598-2972
                                                  james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                             15
      2:17-cr-20037-JES-JEH # 444          Page 16 of 16



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 5, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing

to counsel of record.


                                                  /s/Bryan D. Freres
                                                  Bryan D. Freres
                                                  Assistant United States Attorney
                                                  201 S. Vine St., Suite 226
                                                  Urbana, IL 61802
                                                  Phone: 217/373-5875
                                                  Fax: 217/373-5891
                                                  bryan.freres@usdoj.gov




                                             16
